COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              §
 C&R DOWNHOLE DRILLING, LLC                                  No. 08-16-00251-CV
 F/K/A C&R DOWNHOLE DRILLING,                 §
 INC.,                                                           Appeal from
                                              §
                      Appellant,                              98th District Court
                                              §
 v.                                                        of Travis County, Texas
                                              §
 TEXAS PROPERTY AND CASUALTY                              (TC # D-1-GN-14-004741)
 INSURANCE GUARANTY                           §
 ASSOCIATION,
                                              §
                      Appellee.
                                              §

                               MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion to dismiss the appeal because

the parties have settled the dispute between them. See TEX.R.APP.P. 42.1(a)(1). We grant the

motion and dismiss the appeal. Costs of the appeal are taxed against the party incurring same.

See TEX.R.APP.P. 42.1(d). All pending motions are denied as moot.


January 25, 2017
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating